609 S.E.2d 653 (2004)
271 Ga.App. 302
HALL
v.
The STATE.
No. A04A2039.
Court of Appeals of Georgia.
December 30, 2004.
Reconsideration Denied January 20, 2005.
*654 Linda Sheffield, Atlanta, for Appellant.
Daniel Craig, Dist. Atty., Charles Sheppard, Asst. Dist. Atty., for Appellee.
MILLER, Judge.
Robert Nathaniel Hall appeals from his convictions for possession of marijuana with intent to distribute and trafficking cocaine. On appeal he asserts several enumerations of error, but the undisputed evidence reveals that at the time Hall filed his original notice of appeal, he was a fugitive from justice. "When one becomes a fugitive from justice, so long as he remains so he forfeits all right to have the aid of the courts in reviewing errors claimed to have occurred in connection with his case, and upon being apprised of his escape or flight it is the duty of this court to dismiss his appeal." (Citations omitted.) Shelton v. State, 131 Ga.App. 786, 206 S.E.2d 654 (1974).
We find unpersuasive Hall's argument that his filing of an amended notice of appeal after being returned to custody somehow revives his previously waived right of appeal, because (1) there is no evidence of record that Hall was ever returned to Georgia custody (see Gilbert v. State, 188 Ga.App. 602, 373 S.E.2d 668 (1988)), and (2) even if Hall had been returned to Georgia custody, that would not change the fact that he was a fugitive at the time his original notice of appeal was filed. Indeed, "[t]he public policy of this state is to deter escapes." Blassingame v. State, 155 Ga.App. 235, 236, 270 S.E.2d 399 (1980). To allow Hall to benefit from his escape by reviving his already waived appellate rights through an amended notice of appeal would undermine this public policy. This we decline to do. Accordingly, Hall's appeal is dismissed.
Appeal dismissed.
ANDREWS, P.J., and ELLINGTON, J., concur.